Case 8:19-bk-11701-SC   Doc 1 Filed 05/02/19 Entered 05/02/19 20:04:54   Desc
                        Main Document    Page 1 of 10
Case 8:19-bk-11701-SC   Doc 1 Filed 05/02/19 Entered 05/02/19 20:04:54   Desc
                        Main Document    Page 2 of 10
Case 8:19-bk-11701-SC   Doc 1 Filed 05/02/19 Entered 05/02/19 20:04:54   Desc
                        Main Document    Page 3 of 10
Case 8:19-bk-11701-SC   Doc 1 Filed 05/02/19 Entered 05/02/19 20:04:54   Desc
                        Main Document    Page 4 of 10
Case 8:19-bk-11701-SC   Doc 1 Filed 05/02/19 Entered 05/02/19 20:04:54   Desc
                        Main Document    Page 5 of 10
Case 8:19-bk-11701-SC   Doc 1 Filed 05/02/19 Entered 05/02/19 20:04:54   Desc
                        Main Document    Page 6 of 10




               x
Case 8:19-bk-11701-SC   Doc 1 Filed 05/02/19 Entered 05/02/19 20:04:54     Desc
                        Main Document    Page 7 of 10




                                                              05/02/2019
Case 8:19-bk-11701-SC   Doc 1 Filed 05/02/19 Entered 05/02/19 20:04:54   Desc
                        Main Document    Page 8 of 10
Case 8:19-bk-11701-SC   Doc 1 Filed 05/02/19 Entered 05/02/19 20:04:54   Desc
                        Main Document    Page 9 of 10
Case 8:19-bk-11701-SC   Doc 1 Filed 05/02/19 Entered 05/02/19 20:04:54   Desc
                        Main Document    Page 10 of 10
